Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 02/03/2022 is a CON of 16/556,156 filed on 08/29/2019 (PAT 11277599), in which claims 1-16 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to KOREA, REPUBLIC OF 10-2018-0117716 filed on 10/02/2018. The certified copy of priority has been filed on 02/09/2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 15, 16 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Conflicting Patent PAT US 11,277,599 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,277,599 B2
Instant Application:-17/649,923
1. A 360-degree image and video data processing method performed by a 360-degree image and video reception apparatus, the method comprising: receiving 360-degree image and video data; decapsulating an encoded picture and metadata from the 360-degree image and video data; decoding the encoded picture; and rendering the decoded picture and an overlay based on the metadata, wherein the metadata includes overlay related metadata, wherein the overlay related metadata includes mode information for composing the overlay, wherein the mode information has a value for representing that a source pixel for the overlay is placed over a destination pixel, wherein the overlay is associated with an alpha plane, wherein the alpha plane has a value representing transparency information of the overlay, wherein a width and a height of the alpha plane are same as a width and a height of the overlay, wherein the alpha plane is included in an image item or a video track, wherein the overlay related metadata further includes region information for the overlay, the region information including width information for a region for the overlay, height information for the region for the overlay, top information for the region for the overlay, and left information for the region for the overlay, wherein the alpha plane and the overlay are linked based on a reference of an auxiliary value, wherein in response to both the overlay and a background media being packed together in a same video track or a same image item, the region for the overlay is not overlapped with a region of the background media, and wherein the decoded picture comprises the background media.
4. The method of claim 3, wherein the location information for the specific region includes information on a center of an azimuth, information on a center of an elevation, information a center of a tilt, information on an azimuth range and information on an elevation range of the specific region.
1. A 360-degree image and video data processing method performed by a 360-degree image and video reception apparatus, the method comprising: receiving 360-degree image and video data; decapsulating an encoded picture and metadata from the 360-degree image and video data; decoding the encoded picture; and rendering the decoded picture and an overlay based on the metadata, wherein the metadata includes overlay related metadata, wherein the overlay related metadata includes mode information for composing the overlay, and the mode information has a value for representing that a source pixel for the overlay is placed over a destination pixel, wherein the overlay related metadata further includes region information for the overlay, the region information including width information for a region for the overlay and height information for the region for the overlay, wherein the overlay is associated with an alpha plane, wherein the alpha plane has a value representing transparency information of the overlay, and width and height of the alpha plane are same as width and height of the overlay, and the alpha plane is included in an image item or a video track, and the alpha plane and the overlay are linked based on a reference of an auxiliary value, wherein the overlay related metadata further includes information for a specific region related to the overlay, wherein the information for the specific region includes information on an azimuth of a center, information on an elevation of the center, information on a tilt angle of the center, information on an azimuth range of the specific region and information on an elevation range of the specific region, and wherein the decoded picture comprises background media.


As demonstrated, the claim of US patent US 11,277,599 B2 anticipate the features of the claim of instant application 17/649,923.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487